Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), rendered February 4, 2003, convicting defendant, after a jury trial, of stalking in the third degree and criminal contempt in the second degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]).
The court properly exercised its discretion in denying defendant’s mistrial motion, made after a witness testified about an uncharged crime, since the evidence was not highly prejudicial under the circumstances of the case and since the court’s thorough curative actions were sufficient to prevent defendant from being prejudiced (see People v Santiago, 52 NY2d 865 [1981]). Concur—Mazzarelli, J.P, Saxe, Marlow, Nardelli and Gonzalez, JJ.